BOYD, Justice,
concurring.
In gratuitously suggesting that this court “did not consider the State’s argument” and that “the court acts out of character with its own precedent when an appellant makes an unsupported assertion and the court provides all the support for that statement,” with the conclusion that this court’s action “forces the State to anticipate arguments that are not made until the Court issues an opinion,” the State acts out of character with the profes*614sionalism which it has always demonstrated in the past.
I join in Justice Reynolds’s opinion and make this written concurrence with the hope that by use of the legal acumen the State’s representatives have always demonstrated in the past, they will recognize that this court’s opinion was rendered in all good faith and in pursuance of this court’s constitutional and statutory obligation to consider, discuss, and decide appellant’s contentions.
It does little good to point out that the statute in question in this case has been in force for a number of years prior to the trial giving rise to this appeal. The statute’s impact was clearly explicated in the Cervantes opinion decided in 1988, as well as in the Morales opinion handed down in 1994, both of which were decided previous to the trial here in question.
As counsel must know, as an intermediate court, we must follow the decisions of our State’s court of last resort on criminal matters. Were we writing on a clean slate, even though the State failed to put on any evidence showing the citizenship of appellant, despite the requirements of the statute and court decisions, the idea that such failures be measured in terms of actual harm would be persuasive. However, we are not writing on that clean slate and any such arguments must be addressed to the Court of Criminal Appeals.
I agree that for the reasons stated by Justice REYNOLDS, this court has no recourse but to overrule the State’s motion for rehearing.